ORDER
PER CURIAM.
Appellant, Michael Cunningham, appeals his jury conviction in the Circuit Court of St. Louis County for four counts of burglary in the first degree, four counts of rape, four counts of sodomy, one count of stealing, and four counts of armed criminal action. Appellant was sentenced to consecutive terms of imprisonment on each of the counts. Appellant also appeals the denial of his Rule 29.15 motion after an evidentia-ry hearing. We have reviewed the briefs of the parties and the legal file and find no error of law on the part of the trial court. Additionally, the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we find that an extended opinion would have no precedential value, we affirm pursuant to Rules 30.25(b) and 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.